

117 HR 4412 IH: To amend the Public Health Service Act to reauthorize Johanna’s Law, and for other purposes.
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4412IN THE HOUSE OF REPRESENTATIVESJuly 13, 2021Ms. DeLauro (for herself, Mr. Fitzpatrick, Mr. Grijalva, Ms. Norton, Mr. Issa, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to reauthorize Johanna’s Law, and for other purposes.1.Reauthorization and enhancement of Johanna’s Law(a)In generalSection 317P(d) of the Public Health Service Act (42 U.S.C. 247b–17(d)) is amended—(1)in paragraph (1), by adding at the end the following:(D)Activities under the national campaign under subparagraph (A) shall include public service announcements using traditional or digital media under subparagraph (C) targeted to specific higher-risk populations of women based on race, ethnicity, level of acculturation, and family history, including the African-American and Ashkenazi Jewish populations.; and(2)by amending paragraph (6) to read as follows:(6)Authorization of appropriationsFor the purpose of carrying out this subsection, there is authorized to be appropriated $45,000,000 for the period of fiscal years 2020 through 2022. .2.Demonstration projects regarding outreach and education strategies relating to gynecologic cancer(a)In generalSection 317P(d) of the Public Health Service Act (42 U.S.C. 247b–17(d)) is amended by inserting after paragraph (4) the following new paragraph: (5)Demonstration projects regarding outreach and education strategies(A)In general(i)ProgramThe Secretary may carry out a program to award grants or contracts to public or nonprofit private entities for the purpose of carrying out demonstration projects to test, compare, and evaluate different evidence-based outreach and education strategies to increase the awareness and knowledge of women and health care providers with respect to gynecologic cancers, including with respect to early warning signs, risk factors, prevention, screening, and treatment options. Such strategies shall include efforts directed at women and their families, physicians, nurses, and key health professionals.(ii)Science-based resourcesIn making awards under subparagraph (A), the Secretary shall encourage awardees to use science-based resources such as the Inside Knowledge About Gynecologic Cancer education campaign of the Centers for Disease Control and Prevention.(B)Preferences in awarding grants or contractsIn making awards under subparagraph (A), the Secretary shall give preference to—(i)applicants with demonstrated expertise in gynecologic cancer education or treatment or in working with groups of women who are at increased risk of gynecologic cancers; and(ii)applicants that, in the demonstration project funded by the grant or contract, will establish linkages between physicians, nurses, and key health professionals, health profession students, hospitals, payers, and State health departments.(C)ApplicationTo seek a grant or contract under subparagraph (A), an entity shall submit an application to the Secretary in such form, in such manner, and containing such agreements, assurances, and information as the Secretary determines to be necessary to carry out this paragraph.(D)Certain requirementsIn making awards under subparagraph (A), the Secretary shall—(i)make awards, as practicable, to not fewer than five applicants; and(ii)ensure that information provided through demonstration projects under this paragraph is consistent with the best available medical information.(E)Report to congressNot later than 24 months after the date of the enactment of this paragraph, and annually thereafter, the Secretary shall submit to the Congress a report that—(i)summarizes the activities of demonstration projects under subparagraph (A);(ii)evaluates the extent to which the projects were effective in increasing awareness and knowledge of risk factors and early warning signs in the populations to which the projects were directed; and(iii)identifies barriers to early detection and appropriate treatment of such cancers..(b)Conforming amendmentSection 317P(d)(3)(A) of the Public Health Service Act (42 U.S.C. 247b–17(d)(3)(A)) is amended by inserting (other than paragraph (5)) after this section.